EXHIBIT 10.1

 

FULL AND COMPLETE RELEASE OF LIABILITY (the “Release”)

 

I, Gregory D. Waller, for good and adequate consideration consisting of an
agreement by Sybron Dental Specialties, Inc. to provide me with the payments and
benefits described in paragraph 6 of the Termination Agreement (as amended by
the 1st and 2nd Amendments to the Termination Agreement) between me and Sybron
Dental Specialties, Inc. dated November 16, 2004, a copy of which is attached
hereto, IRREVOCABLY WAIVE, RELEASE AND RELINQUISH (i) ANY AND ALL RIGHTS, CLAIMS
AND CAUSES OF ACTION, which I have presently or may have in the future, as a
result of any act, omission or event occurring prior to the date I sign this
Release, whether known to me at this time or not, against Sybron Dental
Specialties, Inc. and its shareholders, officers, directors, successors,
predecessors, assigns, affiliates, agents and employees, either past, present or
future (hereinafter collectively referred to as the “Releasees”); and (ii) any
claims, demands or causes of action against any of the Releasees, whether
individually or collectively, for any amounts, benefits or any other obligations
owed to me by the any of the Releasees as a result of, on account of or arising
out of the Executive Employment Agreement dated November 4, 2002 entered into by
and between the Company and me.

 

The rights, claims and causes of action waived, released and relinquished
include but are not limited to: all claims for wages that have been paid,
non-vested salaries, benefits, sick pay, accrued vacation pay, termination pay,
severance pay; all rights, causes of action and claims which arise out of the
employer/employee relationship whether expressed or implied by operation of law
that exist because of my employment with any of the Releasees; and ALL claims
and causes of action for any type of discrimination prohibited under the Federal
Laws of either the United States or any State Law in the United States* (except
for any rights which I may have with respect to a deferred vested pension or
savings and thrift plan).

 

This Release does not extend to rights, claims or causes of action for age
discrimination that arise out of acts, events or omissions that occur after the
date this Release is signed. This Release does not apply to any claim for vested
retirement benefits nor any claim to the state of California for unemployment
benefits.

 

In granting the above release, I acknowledge that the Releasees are not, in any
manner, admitting liability to me on any basis or under any law.

 

In signing this Release, I intend to and do hereby waive any rights I may have
under the provisions of Section 1542 of the Civil Code of California, which
reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

I hereby acknowledge my understanding that for purposes of this Release, the
terms “creditor,” “his” and “him,” as used and referred to in the above-quoted
language of Section 1542 refers to me. The term “debtor,” as used and referred
to in the above-quoted language of Section 1542 refers to the Releasees.

 

In signing this Release I understand that I am acknowledging that (i) I have
read this Release and understand its terms; (ii) I am entering into this Release
of my own free will and free from duress or undue influence; (iii) I was given
twenty-one (21) days to review the Release, to consider whether to sign it and
to consult with a lawyer of my choosing to explain the extent to which this
Release bars all claims and causes



--------------------------------------------------------------------------------

of action against the Releasees; and (iv) I understand I can revoke or cancel
this Release at any time within seven (7) days of the date I sign and date this
Release, provided I give notice of the revocation to the Vice-President of Human
Resources of Sybron Dental Specialties, Inc. at 1717 West Collins Avenue,
Orange, CA 92867 within the seven (7) day revocation period.

 

IF THIS FULL AND COMPLETE RELEASE OF LIABILITY IS NOT REVOKED OR CANCELED WITHIN
SEVEN DAYS OF THE DATE IT IS SIGNED, IT SHALL BECOME FINAL AND BINDING.

 

Dated: May 12, 2005

 

/s/ Stephen J. Tomassi

--------------------------------------------------------------------------------

 

/s/ Gregory D. Waller

--------------------------------------------------------------------------------

Witness

 

Gregory D. Waller

 

--------------------------------------------------------------------------------

* A representative listing of the type of claims, rights and causes of action
being waived, relinquished and released hereunder is attached as Exhibit 1. This
is not intended to be an exhaustive list but rather a representative listing of
the type of claims, rights and the causes of action being waived, relinquished
and released.

 

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT 1

 

REPRESENTATIVE LISTING

OF THE

CLAIMS, RIGHTS AND CAUSES OF ACTION RELEASED

 

The list set forth below is a representative sample of the types of claims,
rights and causes of action being waived, relinquished and released hereunder.
It is not intended to be a complete list.

 

Federal Law:

 

Any and all rights, claims or causes of action based upon, arising out of or on
account of, in whole or in part, Title VII of the Civil Rights Act of 1964 and
1991 (race, color, religion, national origin or sex); the Age Discrimination in
Employment Act of 1967 (age); the Older Workers Benefits Protection Act (age);
the Vocational Rehabilitation Act of 1973 (handicapped); 42 U.S.C. sec. 1981,
1986 and 1988 (race); the Employee Retirement Income Security Act (ERISA pension
and employee benefits); the Equal Pay Act of 1963 (prohibits pay differentials
based on sex); the Immigration Reform and Control Act of 1986; Executive Order
11246 (race, color, religion, sex or national origin); Executive Order 11141
(age); Vietnam Era Veterans Readjustment Assistance Act of 1974 (Vietnam era
veterans and disabled veterans); sec. 301 of the Labor Management Relations Act,
29 U.S.C. Sec. 185 et seq. (suits for breach of the Collective Bargaining
Agreement); the Fair Labor Standards Act (minimum wage and overtime pay); the
Labor Management Relations Act (rights protected by the National Labor Relations
Board); the Occupational Safety and Health Act (safety matters); the Family and
Medical Leave Act of 1993; the American Disabilities Act; the Sarbanes-Oxley Act
of 2002; and Federal Common Law.

 

State Law:

 

Any and all rights, claims or causes of action based upon, arising out of or on
account of, in whole or in part, any statutory or common law of any State of the
United States, including but not limited to claims under California’s Fair
Employment and Housing Act and the California Labor Code; any laws, regulations
or ordinances relating to the employer/employee relationship under any state in
the United States; any tort, breach of express or implied employment contracts;
wrongful discharge; workers’ compensation; retaliation; tortious interference
with contractual relations; or loss of consortium.